Quealy, J, dissenting: The amount in question was declared and paid out of earnings and profits as a dividend of $1.95 per share by the subsidiary to its parent corporation and minority stockholders. The opinion of the Court certainly does not suggest that the $1.95 dividend was anything but a dividend to the extent that it was paid to the minority stockholders. I find nothing in the statute or the respondent’s regulations regarding the. filing of consolidated returns which would warrant reclassifying the payment of $1.95 to the majority stockholder, after the fact, as anything else but a dividend. Dawson, Raum, Irwin, and Hall, JJ., agree with this dissent.